Affirm and Opinion Filed August 14, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00037-CR

                          JOHN KENNETH WEEKLEY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F09-55995-H

                             MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Brown
                                Opinion by Chief Justice Wright
       John Weekley was convicted of robbery. The jury assessed punishment, enhanced by

two prior felony convictions, at twenty-five years’ imprisonment. This Court affirmed his

conviction on direct appeal. Weekley v. State, No. 05-10-01107-CR, 2013 WL 2316612 (Tex.

App.––Dallas May 28, 2013, pet. ref’d) (mem. op., not designated for publication). Appellant

filed a pro se motion for post-conviction DNA testing, which was denied by the trial court. On

June 9, 2015, the Court ordered appellant, who is representing himself on appeal, to file his brief

by July 20, 2015. We warned that failure to do so would result in submission of the appeal

without briefs and without further notice. See TEX. R. APP. P. 38.8(b); Lott v. State, 874 S.W.2d
687 (Tex. Crim. App. 1994). To date, appellant has not filed a brief.
       Absent briefs, no issues are before us. Finding no fundamental error, we affirm the trial

court’s order denying appellant’s motion for post-conviction DNA testing.



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
Do Not Publish                                     CHIEF JUSTICE
TEX. R. APP. P. 47
150037F.U05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN KENNETH WEEKLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
No. 05-15-00037-CR        V.                       Trial Court Cause No. F09-55995-H.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s order denying
appellant’s motion for post-conviction DNA testing.


Judgment entered August 14, 2015.




                                             –3–